Order entered September 22, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00742-CV

  IN RE N.R. AND IRMA RAMIREZ (HEREINAFTER N.R. AND IRENE
                       RAMIREZ), Relators

          Original Proceeding from the County Court at Law No. 3
                           Collin County, Texas
                   Trial Court Cause No. 003-01130-2020

                                   ORDER
              Before Justices Osborne, Pedersen, III, and Goldstein

      Based on the Court’s opinion of this date, we DENY relators’ petition for

writ of mandamus, and DENY relators’ motion for temporary relief as moot.


                                           /s/    LESLIE OSBORNE
                                                  JUSTICE